Citation Nr: 0733478	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
tibia/fibula fracture with traumatic arthritis of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for a 
tibia/fibula fracture with traumatic arthritis of the right 
knee.

3.  Entitlement to a rating in excess of 10 percent synovitis 
of the left knee.

4.  Entitlement to service connection for pes planus, 
secondary to the bilateral tibia/fibula fractures.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
October 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

In his substantive appeal, the veteran's representative 
indicated that the veteran wanted to amend his claim of 
entitlement to service connection for pes planus to 
entitlement to a compensable rating for arthritis of the 
feet.  However, at the veteran's hearing before the Board, 
the representative presented the issue again as entitlement 
to secondary service connection for pes planus.  The claim of 
entitlement to service connection for pes planus will be 
addressed below, and a claim of entitlement to a compensable 
rating for arthritis of the feet is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's fractures of the tibia and fibula have 
healed.

2.  No objective medical evidence has been presented showing 
instability in either knee or ankle.

3.  The veteran demonstrated pain free motion in both knees 
from at least 0 to 100 degrees at his most recent VA 
examination.

4.  The medical evidence fails to relate the veteran's pes 
planus to his service-connected leg disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
impairment of the left tibia and fibula have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261, 5262 (2007).

2.  Criteria for a rating in excess of 10 percent for 
impairment of the right tibia and fibula have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5257, 5260, 5261, 5262 (2007).

3. Criteria for a rating in excess of 10 percent for 
synovitis of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5020, 5260, 5261 (2007).

4.  Criteria for service connection for pes planus as 
secondary to the veteran's service connected impairment of 
the tibia and fibula have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for his right 
leg and 20 percent for his left leg for residuals of 
tibia/fibula fractures with traumatic arthritis under 
38 C.F.R. § 4.71a, DC 5262.  

Under DC 5262, a 10 percent rating is assigned for malunion 
of the tibia and fibula with slight knee or ankle disability; 
a 20 percent rating is assigned for malunion with moderate 
knee or ankle disability; a 30 percent rating is assigned for 
malunion   with marked knee or ankle disability; and a 40 
percent rating is assigned for nonunion of the tibia and 
fibula, with loose motion which required a brace.

The veteran is also receiving an additional 10 percent rating 
for synovitis of the left knee under 38 C.F.R. § 4.71a, DC 
5020.  Synovitis is rated as degenerative arthritis, and 
rated based on limitation of motion of the affected part.  
Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees, a 
20 percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
assigned when extension of the leg is limited to 10 degrees, 
a 20 percent rating is assigned when extension is limited to 
15 degrees; and a 30 percent rating is assigned when 
extension is limited to 20 degrees.  

The veteran testified at a hearing before the Board that his 
left knee is constantly in pain, which was only temporarily 
improved by medications such as naproxen.  He indicated that 
his left knee is worse than his right knee because he still 
has hardware on the left side.  He indicated that he had been 
given braces for both knees that he wears with certain 
clothing, but sometimes the brace pinches with the metal rod 
in his leg so he does not always wear the braces.  The 
veteran indicated that his leg does not bend and he stated 
that a couple times his knee had given out on him as a result 
of his swelling.  The veteran indicated that his right knee 
hurt constantly as he was often attempting to relieve the 
pressure on his left leg.  He also noted that he continues to 
have difficulty bending his legs back, and stated that he 
could not fully straighten his legs, even if he was seated on 
the ground.

X-rays in April 2003 showed degenerative joint disease in 
both knees, but the doctor found no instability in either 
knee, the veteran was able to straighten his knees and get 
his ankles to neutral, and he had functional range of motion. 
Another treatment record from April 2003 reflects that no 
instability was found in either knee.

The veteran underwent a VA examination in May 2003 where it 
was noted that the veteran had fractured both tibia and 
fibula as well as his right ankle; the examiner indicated 
that the fractures healed with satisfactory position.  The 
veteran complained of inflammation in the right knee with 
pain.  The left knee had popping, grating and osteoarthritic 
ridging similar to the right side.  The veteran had a range 
of motion in both knees from 0 degrees to 120 degrees with 
some pain.  The veteran also had a range of motion in his 
left ankle from 0 degrees of dorsiflexion to 50 degrees of 
plantar flexion.

An outpatient treatment record from May 2003 revealed that 
the veteran's knees were stable and he had a range of motion 
from 0 to 100 degrees.

The veteran underwent another VA examination in December 2003 
where he estimated that the pain in his left knee was 9/10 in 
severity.  The veteran indicated that his right knee 
occasionally gave way or swelled.  MRIs showed periarticular 
spurs in both knees.  Range of motion in the right knee was 
0-125 degrees, and there was no laxity found.  The left knee 
had a range of motion from 0-110 degrees, and similarly no 
laxity was found.  It was noted that the veteran used a 
treadmill every other day for 45 to 60 minutes, which caused 
some increase in knee and foot pain.

X-rays in August 2003 indicated that the veteran had a solid, 
healed upper tibial shaft fracture with no loosening in the 
left leg.  X-rays of the left ankle showed mild degenerative 
joint disease with no acute fractures.  In March 2004, the 
veteran had full active range of motion in his left knee with 
no instability.

In March 2005, the veteran underwent a VA examination at 
which he had a range of motion in both knees from 0 to 110 
degrees with pain from 100 to 110 degrees.  No instability 
was noted in either knee and the veteran was able to 
completely straighten his leg.  The veteran's ankle was 
neutral with the foot at 90 degrees to the ankle.

At a VA examination in April 2005, the examiner indicated 
that the veteran's feet and ankles were essentially 
symmetrical, with no evidence of swelling or inflammation and 
no evidence of tenderness on palpation of the ankle joints.  
The veteran had a range of motion in his left foot/ankle of 
dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 
45 degrees and there was no evidence of pain on motion.  
There was also no evidence of any weakness or instability in 
the ankle.

X-rays in March 2006 continue to show severe degenerative 
joint disease in the left knee, moderate degenerative joint 
disease in the right knee, and healed fractures of both tibia 
and fibula.

The medical evidence fails to show that the veteran's leg 
disabilities are more severe than they are currently rated.  
At his most recent examination, the veteran had no 
instability in either knee and he failed to show even a 
compensable level of limitation of motion under 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  While the veteran has been noted 
to favor his left leg and walks slow, this is accounted for 
in determining that he has a moderate disability of the left 
knee.  The examination of the veteran's ankles also failed to 
show any weakness or instability and the veteran had full 
range of motion.  X-rays have shown that the tibia/fibula 
fractures have healed satisfactorily.

As such, a rating in excess of 10 percent for the right leg 
and 20 percent for the left leg under 38 C.F.R. § 4.71a, DC 
5262 is denied. 

Additional rating codes have also been considered for the 
veteran's legs.  However, the medical evidence fails to show 
either instability or compensable limitation of motion in 
either knee.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
assigned for slight impairment of the knee involving either 
recurrent subluxation or lateral instability; while a 20 
percent rating is assigned for either moderate subluxation or 
moderate lateral instability.  

While the veteran wears knees braces, he testified that he 
does not wear the braces full-time, and the objective medical 
evidence fails to show instability in either knee.  

In April 2003 doctors twice found no instability in either 
knee; and in May 2003 the veteran's knees were found to be 
stable (as noted in VA treatment records).
 
At a VA examination in December 2003, the veteran indicated 
that his right knee occasionally gave way or swelled, but no 
laxity was found by the examiner in either knee.  In March 
2005, the veteran underwent another VA examination at which 
no instability was noted in either knee.  As such, objective 
evidence of instability in either knee has not been 
presented; and a rating for instability of either knee is 
therefore not available.

With regard to limitation of motion, under 38 C.F.R. § 4.71a, 
DC 5260, a noncompensable rating is assigned when flexion is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees; and a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  Under DC 
5261, a noncompensable rating is assigned when extension is 
limited to 5 degrees; a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees; and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  Normal range of motion in the knee is from 0 to 140 
degrees.  

The medical evidence fails to show compensable limitation of 
motion in either knee.

In April 2003, the veteran was also able to straighten his 
knees and he was noted to have functional range of motion in 
his knees.  At his VA examination in May 2003 the veteran had 
a range of motion in both knees from 0 to 120 degrees with 
some pain.  At a VA examination in December 2003, the veteran 
had a range of motion in his right knee from 0 to 125 
degrees, and a range of motion in his left knee from 0 to 110 
degrees.  In March 2004, the veteran had full active range of 
motion in his left knee.  In March 2005, the veteran 
underwent a VA examination at which he had a range of motion 
in both knees from 0 to 110 degrees with pain from 100 to 110 
degrees.  It was also noted that the veteran could completely 
straighten his leg.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  However, while the veteran 
had some pain on range of motion testing at his most recent 
VA examination, he still had pain free motion in either knee 
from at least 0-100 degrees.  

A noncompensable rating requires at least 5 degrees of loss 
of extension or 60 degrees of flexion.  As the veteran showed 
of pain free motion from 0 to 100 degrees, he fails to meet 
the criteria for even a noncompensable rating based on 
limitation of motion, and thus, it is concluded the current 
rating adequately accounts for impairment as arising from 
pain.  

As the evidence fails to show that a higher rating is 
warranted for either knee, the veteran's claim is denied.



II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

In his substantive appeal, the veteran's representative 
indicated that the veteran wanted to amend his claim of 
entitlement to service connection for pes planus to 
entitlement to a compensable rating for arthritis of the 
feet.  However, at the veteran's hearing before the Board, 
the representative presented the issue again as entitlement 
to secondary service connection for pes planus.

The veteran testified at a hearing before the Board that he 
believed his flat feet were caused by his service-connected 
knee disabilities, indicating that his VA doctor had told him 
as much.  However, the veteran's representative stated that 
they had not obtained a medical opinion to that effect; and a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

At a VA examination in December 2003, the veteran was 
diagnosed with bilateral pes planus of minimal disability 
with progression.  It was noted that his complaints of foot 
pain only dated back five years, with a loss of his arch two 
years earlier.  The examiner opined that it was less likely 
than not that the veteran's feet were aggravated by his knee 
disabilities as the knee problems were 20 years old, while 
the foot complaints were more recent.  The examiner opined 
that the veteran's foot problems were degenerative in nature.

Available service medical records fail to show the onset of 
pes planus while the veteran was in service.  It is noted 
that the veteran's full service medical record was declared 
missing in April 1984, and a follow-up request in May 1984 
also failed to produce a copy of the veteran's complete 
service medical records.  Nevertheless, the veteran's claims 
file is void of any treatment for pes planus until 1997 
(roughly a decade and a half after he was discharged from 
service); the veteran has not contended that his pes planus 
began while he was in service; and no medical opinion of 
record has been presented suggesting that the veteran's pes 
planus was caused by his time in service.

While the veteran believes that pes planus is the result of 
his service-connected leg disabilities, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his pes planus and his service-
connected leg disabilities.  

The evidence has failed to show that it is as likely as not 
that the veteran's pes planus is the result of his service-
connected leg disabilities.  Therefore, the criteria for 
service connection have not been met on either a direct or 
secondary basis, and the veteran's claim is accordingly 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above as to each issue on appeal.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a tibia/fibula fracture 
with traumatic arthritis of the left knee is denied.

A rating in excess of 10 percent for a tibia/fibula fracture 
with traumatic arthritis of the right knee is denied.

A rating in excess of 10 percent synovitis of the left knee 
is denied.

Service connection for pes planus, secondary to the bilateral 
tibia/fibula fractures, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


